DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-7, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16 and 17 of U.S. Patent No. 11,247,176 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘176 patent recite limitations in addition to those claimed (e.g. a sequestering facility), they nevertheless anticipate the instant claims. Anticipation is the epitome of obviousness.

Allowable Subject Matter

4.	Claims 1- 7, 10-18 and 20 would be allowable if the obviousness-type double patenting rejection set forth in this Office action was overcome.

5.	Claims 8, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter: 

	Lackner (US 2021/0060483 A1) discloses a system comprising a membrane unit (102) comprising an outer surface (210) and an inner surface (212), wherein the membrane unit is configured such that as a first gas (air) comprising a first concentration of nitrogen, a first concentration of oxygen, a first concentration of water, and a first concentration of carbon dioxide is drawn into the outer surface and passes through the membrane, a permeate stream exits the inner surface where the permeate stream comprises a second concentration of nitrogen, a second concentration of oxygen, a second concentration of water, and a second concentration of carbon dioxide, wherein the second concentration of carbon dioxide is greater than the first concentration of carbon dioxide, the second concentration of water is greater than the first concertation of water (due to water being introduced through vapor membrane 208 (see Fig. 2 and paragraph [0039]), and the second concentration of nitrogen is less than the first concentration of nitrogen, a vacuum-generating device (226, see Fig. 2 and paragraphs [0056]-[0057]) which applies a vacuum to the membrane unit, a permeate collection device (manifold 104) which collects the permeate stream, and a delivery conduit (110) which conducts at least a portion of the permeate stream for storage or use (see paragraph [0031] at Fig. 2, the abstract and paragraphs [0004], [0023] and [0028]-[0047].
Lackner also teaches using oxygen as a sweep gas on the permeate side of the membrane at paragraph [0044].
	It would have been obvious to one of ordinary skill in the art to supply the oxygen sweep gas at a high enough flow rate such that the exiting permeate has a second oxygen concentration greater than the first oxygen concentration to provide a high carbon dioxide partial pressure differential to provide improved carbon dioxide permeance.
	Lackner further discloses it being known to direct a stream enriched in carbon dioxide captured from the atmosphere to a sequestering facility at paragraphs [0004] and [0023]. However, Lackner does not mention or suggest the permeate stream being directed to a flue gas generator.
	The prior art made of record does teach or fairly suggest the apparatus of claim 1 or the method of claim 12 wherein a flue gas generator receives at least a portion of the permeate stream.	

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        


jmg
November 14, 2022